Name: 2005/362/EC: Commission Decision of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardinia, Italy (notified under document number C(2005) 1255)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  natural environment;  agricultural policy;  means of agricultural production;  health;  regions of EU Member States
 Date Published: 2005-05-05; 2005-10-18

 5.5.2005 EN Official Journal of the European Union L 118/37 COMMISSION DECISION of 2 May 2005 approving the plan for the eradication of African swine fever in feral pigs in Sardinia, Italy (notified under document number C(2005) 1255) (Only the Italian text is authentic) (Text with EEA relevance) (2005/362/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1) and in particular Article 16(1) thereof, Whereas: (1) African swine fever is present in feral pigs in the province of Nuoro, Sardinia, Italy. (2) In 2004 a serious recrudescence of the disease has occurred in Sardinia. Italy has in relation with this recrudescence reviewed the measures so far taken to eradicate the disease, in the frame work of Directive 2002/60/EC. (3) In relation to this recrudescence, the Commission has reviewed the measures adopted at Community level in relation to African swine fever in Sardinia and has adopted Commission Decision 2005/363/EC of 2 May 2005 concerning animal health protection measures against African swine fever in Sardinia, Italy (2). (4) Pursuant to Directive 2002/60/EC, Italy has submitted for approval a plan for the eradication of African swine fever in feral pigs in the region of Sardinia, that also includes measures to prevent spread of disease in domestic pigs. (5) The plan submitted identifies zones in Sardinia which pose a different level of risk in relation to African swine fever and where different disease surveillance and control measures should be introduced. (6) The plan for the eradication of African swine fever in feral pigs, as submitted by Italy, has been examined and found to comply with Directive 2002/60/EC. (7) For the sake of transparency it is appropriate to set out in this Decision the geographical areas where the eradication plan is to be implemented. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Italy for the eradication of African swine fever in feral pigs in the area as set out in the Annex is approved. Article 2 Italy shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 2 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. Directive as amended by the 2003 Act of Accession. (2) See page 38 of this Offical Journal. ANNEX Areas where the eradication plan is to be implemented in the region of Sardinia, Italy A. Infected zone The territory of the zone named Montarbu in the province of Nuoro located on part of the territory of the municipalities of Arzana, Gairo, Osini, Seui and Ussassai. B. High risk area (a) The whole territory of the province of Nuoro excluding the area as referred to in point A. (b) In the province of Sassari, the territory of the municipalities of Ala dei Sardi, Anela, Banari, Benetutti, Bessude, Bonnanaro, Bono, Bonorva, Borutta, Bottidda, Budduso, Bultei, Burgos, Cheremule, Cossoine, Esporlatu, Giave, Illorai, Ittireddu, Mores, Nughedu di San Nicolo, Nule, Pattada, Siligo, Thiesi and Torralba. C. Surveillance zone The territory of the region of Sardinia excluding the areas as referred to in points A and B.